Citation Nr: 1140424	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied an increased rating for residuals of a left knee injury.

The Veteran and his spouse testified at an RO hearing in April 2010.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's left knee disability is manifested at worst by extension of -3 degrees and flexion of 90 degrees, with pain on motion; there are no objective findings of instability, and the Veteran's left leg edema, loss of use of the left leg, and inability to stand are not related to his left knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in December 2008.

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and, to the extent possible, record the relevant findings for rating the Veteran's left knee disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 20 percent disability rating under Diagnostic Code 5257.  The Board notes that the Veteran has several disabilities which affect his lower extremities.  The analysis of the Veteran's claim will focus solely on symptoms and limitations associated with the Veteran's left knee.

There are several Diagnostic Codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  The currently assigned 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2010).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); dislocated semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

C.  Evidence

The Veteran underwent a VA examination in April 2007.  He reported chronic pain in the left knee joint which flared up when he was walking.  He was unable to squat or run.  He treated his condition with Vicodin.  He also experienced swelling and edema of the lower extremities.  He denied any incapacitating episodes.  He ambulated with a walker due to knee pain, and also utilized a motorized wheelchair because of venous stasis of the lower extremities.  On examination, there was no effusion of the left knee.  The Veteran had full extension and 125 degrees of flexion, noted by the examiner as painful.  Repetitive motion resulted in increased pain, easy fatigability, and a lack of endurance, but there was no change in range of motion.  There was good stability of the knee ligaments.  X-rays revealed mild degenerative joint disease of the bilateral knees, more expressed in the left.  The examiner also noted bilateral lower leg edema attributable to venous stasis.  He indicated that this condition was not attributable to service.  The Veteran had a history of arthroscopic surgeries, which had no connection to veins, arteries, or periarticular tissues, and there was no history of venous injury or stasis during service.

VA treatment records dated June 2009 reflect findings of 0 degrees extension to 100 degrees flexion for the knees, though the records do not specifically reference the left knee.  Strength in the lower extremities was 3/5.

The Veteran underwent an additional VA examination in October 2009.  He reported symptoms of giving way, instability, pain, stiffness, and weakness in his left knee.  He also experienced locking daily.  He denied any flare-ups.  He was unable to stand and was not ambulatory.  He used a scooter and had to park it right next to his bed in order to transfer to the bed.  The Veteran treated his condition with methadone.  On examination, there was edema and pain at rest in the left knee.  There was no crepitation, clicking, grinding, instability, or structural abnormalities.  The examiner noted that the Veteran's lower extremity was quite edematous, attributable to venous stasis, and the Veteran could not bear weight.  Range of motion was 0 degrees extension to 90 degrees flexion, with objective evidence of pain.  The examiner indicated that the Veteran's left knee condition prevented activities such as chores, sports, exercise, and driving.  Effects on shopping, traveling, bathing, and dressing were severe. 

In a January 2010 statement, the Veteran noted that the October 2009 VA examiner described his left knee as stable, when in fact he could not walk on the left leg.

VA treatment records dated January 2010 show the Veteran had Ace wraps on both legs.

The Veteran underwent an additional VA examination in March 2010.  The Veteran felt he needed a knee replacement but was not a good candidate due to his heart problems.  He reported symptoms of pain, stiffness, weakness, instability, and giving way. He denied any locking episodes.  He was unable to stand and was not ambulatory.  He utilized a wheelchair for assistance.  On examination, no crepitation, clicking, grinding, instability, or structural abnormalities were noted.  The Veteran presented with a 4 layer wrap of both lower extremities, extending from the knees to the ankles.  He was able to extend the knee to -3 degrees.  There was no warmth, effusion, or laxity noted.  Flexion could not be checked.  X-rays revealed osteoarthritis and osteoporosis.  There was no joint effusion.  Soft tissue was normal.  The examiner stated that the Veteran's left knee condition prevented activities such as chores, shopping, exercise, sports, and recreation.  Effects on traveling and driving were moderate.  The examiner also opined that the Veteran's inability to stand, his lower extremity edema, and the loss of use of his left leg, were not caused by or a result of his service-connected injury.  He noted that the Veteran had many medical problems which affected his ability to stand, including congestive heart failure, venous stasis, residuals of a cardiovascular accident, a brain aneurysm repair, obstructive pulmonary disease, and chronic weakness from inactivity. 

The Veteran and his spouse testified at an RO hearing in April 2010.  The Veteran reported that his left knee gave out when he tried to stand on it.  He also experienced pain, rated as 8/10 to 10/10 in severity.  He treated his condition with pain medication, which provided partial relief.  He had additional pain, instability and weakness with repetitive motion.  He ambulated using a motorized chair all of the time, except when going to bed or taking a bath.  The Veteran's wife stated that the Veteran favored his left knee, and that he had fallen a couple of times because his left knee gave out.  His wife had to call the fire department to come and assist her in getting the Veteran up.  The Veteran's bed and bathroom had been fitted with special accommodations.  He also wore a type of boot or wrap around his legs.  This prevented the March 2010 examiner from performing complete range of motion testing.  The Veteran wore these wraps constantly.  He was told he needed a knee replacement but could not get one due to his other conditions.

In a June 2010 statement, the Veteran stated that he spent his day in a power wheelchair and could no longer drive.  He needed a van with a lift to be transported to doctor's appointments.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  Initially, the Board notes that the current 20 percent evaluation had been assigned effective from May 1986 pursuant to Diagnostic Code 5257.  However, as explained below, instability of the left knee has not been objectively found on clinical examination during the pendency of the appeal.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2011); See Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

As such, the Board finds that it is appropriate to evaluate the Veteran's left knee disability under a more applicable diagnostic code.

In this regard, the Board notes that, at worst, the Veteran demonstrated 3 degrees less than full extension and 90 degrees of flexion in the left knee during the period on appeal.  These findings are not consistent with a compensable rating for limitation of motion under Diagnostic Codes 5260 and 5261.  Although the Veteran also demonstrated pain on motion, the record does not reflect that this pain resulted in a level of disability consistent with a compensable level of limited motion of either extension limited to 10 degrees or flexion limited to 45 degrees.  Further, since degenerative joint disease has been demonstrated and there is evidence of painful and limited, albeit noncompensable, extension and flexion, separate ratings for such are possible.  See VAOPGCPREC 9-2004 (September, 2004); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011); Lichtenfels v. Derwinski, supra.  However, at most limitation of extension and flexion in this case would correspond to no more than separate 10 percent ratings for each manner of impairment under the applicable governing criteria.  As such, even if the Board were to assign separate 10 percent ratings which appears to be more appropriate in this case given the demonstrated objective findings, the combined rating for such would still not exceed the currently assigned 20 percent rating.  See 38 C.F.R. § 4.25 (2011).

As noted above, a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  Here, there is x-ray evidence of degenerative changes in the Veteran's left knee and evidence of painful motion.  However, separate ratings under Diagnostic Codes 5003 and 5257 must be based on additional symptomatology.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  In this case, although the currently assigned rating under Diagnostic Code 5257 contemplates instability, the April 2007 examiner indicated that stability was "good," and there were no other objective findings of instability.  The medical evidence reflects that the Veteran's knee disability is primarily manifested by pain and limited motion.  The Board also notes that the March 2010 VA examiner stated that the Veteran's left leg edema, his inability to stand, and the loss of use of his left leg were not attributable to his service-connected left knee disability.  Therefore, additional symptomatology warranting a separate rating under Diagnostic Codes 5257 and 5003 has not been demonstrated and would not be appropriate.

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 5257.  There was no instability or structural abnormalities demonstrated on any of the Veteran's VA examinations or in his treatment records.  Although the Veteran reported symptoms of instability and giving way, a higher 30 percent rating for a "severe" knee disability is not warranted giving the lack of any objective findings in the record.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of that symptomatology which has been attributed to the service-connected left knee disorder alone by medical professionals describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee injury residuals with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the Veteran's service-connected knee disability, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for residuals of a left knee injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


